Citation Nr: 0930730	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  98-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial compensable rating for residual 
corneal scars of the right eye.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. B. Weiss, Counsel


INTRODUCTION

The veteran served on active military duty from February 1985 
to September 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO, among other 
things, granted service connection for residual corneal scars 
of the right eye and assigned a noncompensable rating, 
effective from February 28, 1997.  A personal hearing was 
conducted by the undersigned Veterans Law Judge in July 2004.  
The Board remanded the entire case in June 2005 and addressed 
other issues previously for appellate review in an April 2007 
decision, but again remanded the instant claim in that 
decision.  The case has now been returned to the Board. 


FINDING OF FACT

There is no compensable loss of vision, field loss, pain, 
rest-requirement, episodic incapacity or active pathology 
shown to be due to the veteran's service-connected residual 
corneal scars of the right eye. 


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for service-connected residual corneal scars of the 
right eye have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.84a including 
Diagnostic Code 6009 (2007).   




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current section 
5103(a) requirements in 2000.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
Accordingly, the Board will not consider the timing of 
notices here as erroneous.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  Nonetheless, it is noted that various additional 
notices were provided, in the statement of the case in August 
1998 and in letters dated in September 2003 and May 2007.

Additionally, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The veteran submitted private treatment 
records, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge.  The appellant was afforded VA medical 
examination in September 1998 and May 2007.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

As noted, an April 1998 rating decision granted service 
connection for residual corneal scars, right eye, and 
assigned a 0 percent rating, effective February 28, 1997.  VA 
received a claim for an initial compensable rating in July 
1998. 


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  

In deciding the veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period (as in this case).  Id. 
at 126.  


Schedular Criteria

The veteran is currently assigned a 0 percent rating for 
service-connected right eye disability under Diagnostic Code 
6009, which involves an unhealed eye injury.  38 C.F.R. § 
4.84a, Diagnostic Code 6009 (2007).

According to the Rating Schedule, disabilities of the eye, 
including eye injuries, are to be rated from 10 percent to 
100 percent for impairment of visual acuity or field loss, 
pain, rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology, with 10 percent being the minimum rating during 
active pathology.  See 38 C.F.R. § 4.84a (2007).  

Where a veteran has 20/40 or better vision in both eyes, a 
noncompensable evaluation is in order.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.  Evaluations of defective vision range 
from 10 percent to 100 percent based on impairment of central 
visual acuity or anatomical loss of one eye or both eyes 
under the provisions of Diagnostic Codes 6061 to 6079.  When 
service connection is in effect for only one eye, the non-
service-connected eye is considered to have vision of 20/40 
or better.  Only when a veteran has blindness in one eye 
which is service connected and nonservice-connected blindness 
in the other eye will the rating be evaluated as if both 
disabilities were service connected.  38 U.S.C.A. § 1160 
(West Supp. 2006); 38 C.F.R. § 3.383 (2007).   

The initial noncompensable rating here was assigned 
apparently based on service medical records that showed that 
the veteran's vision could be corrected to 20/20 bilaterally 
despite the scars.  The veteran reported in service in 1987 
that he got something in his eye (that caused the scarring in 
his eye) while doing body work on his car.  VA examination in 
September 1998 showed that the veteran's vision could be 
corrected to 20/20 bilaterally.  The diagnosis was right 
corneal scar. 

In August 2002, the veteran complained to Dr. F.H., a private 
provider, of blurred vision in the right eye.  With 
refraction, right eye vision was 20/30 and left eye was 
20/20+.  In July 2004, the veteran again saw Dr. F.H., 
complaining of decreased vision on the right and tearing.  
Slit lamp examination showed very faint anterior stromal 
scarring.  Uncorrected distant vision was right, 20/30, left 
20/20.  

VA primary care treatment notes in April 2004 reveal a 
tentative impression of right eye vision change due to 
corneal scar.

At his hearing before the undersigned in July 2004, the 
veteran testified the scar was dead center on his cornea, 
which caused a blurred spot in his vision not correctable by 
lenses.  It was easier for him to focus if he did not 
directly look at an object, but this did not always work.  He 
found himself closing his right eye if he had to focus on 
something such as a TV.  

VA optometry examination in May 2007, including claims file 
review, disclosed the veteran's report of using over-the-
counter reading glasses for near work.  He stated that the 
right eye teared intermittently and that he had to take a 
break every hour from computer use or he got a headache.  
Visual fields were reported as full by confrontation.  
Examination of the cornea showed 2 superficial epithelial 
residual scars.  One was within the central cornea; the other 
was located at 6:00 at the pupil border.  The impressions 
were of the two superficial scars secondary to metallic 
foreign body removal in 1987, low hyperopia on the right, low 
basic esophoria, and presbyopia.  It was noted that one of 
the scars was exactly centered in the visual axis, resulting 
in best-corrected vision on the right of 20/25-1.

As noted above, the veteran's most recent VA examination 
revealed that visual acuity in the right eye with correction 
was 20/25-1.  The left eye was 20/20 even without correction.  
Corrected visual acuity of 20/40 or better in both eyes is 
considered noncompensably disabling under Diagnostic Code 
6079.  Visual fields are full.  The Board further notes that 
there is no evidence of active pathology in the right eye.  
Nor is there any evidence that the rest-requirement the 
veteran reports, needing to take a break from using the 
computer every hour, is related to service-connected 
disability.  No incapacity or pain is noted.  This evidence 
is consistent with the history of the disability.  
Accordingly, the preponderance of the evidence is against 
granting a compensable rating for any period under 
consideration in appellate review.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.71, 4.84a, Diagnostic Code 6009 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).  The 
evidence is not in equipoise so as to permit application of 
the benefit of the doubt rule.  38 U.S.C.A. § 5107.

The Board has also considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2007).  The record reflects that the veteran has 
not required frequent hospitalizations for the disability on 
appeal here and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication that the average 
industrial impairment from the veteran's corneal scars would 
be in excess of that contemplated by the noncompensable 
rating assigned.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.




ORDER

An initial compensable rating for residuals of corneal scar 
of the right eye is denied. 



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


